09-2129-ag
Li v. Holder                                                                       BIA
                                                                                   A073 189 004



                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                AMENDED SUMMARY ORDER
RULINGS BY SUM M ARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUM M ARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERM ITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT'S LOCAL RULE 32.1.1. W HEN
CITING A SUM M ARY ORDER IN A DOCUM ENT FILED W ITH TH IS COURT, A PARTY M UST CITE
EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (W ITH THE NOTATION
"SUM M ARY ORDER"). A PARTY CITING A SUM M ARY ORDER M UST SERVE A COPY OF IT ON ANY
PARTY NOT REPRESENTED BY COUNSEL.


       At a stated term of the United States Court of Appeals for the Second Circuit, held
at the Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of
New York, on the 25 th day of February, two thousand ten.

PRESENT:         GUIDO CALABRESI,
                 REENA RAGGI,
                 RICHARD D. CUDAHY,*
                                 Circuit Judges.
--------------------------------------------------------------
GUANG MING LI,
                 Petitioner,

                 v.                                              No. 09-2129-ag

ERIC H. HOLDER, JR., UNITED STATES
ATTORNEY GENERAL,
                 Respondent.
---------------------------------------------------------------
FOR PETITIONER:                           Guang Jun Gao, Flushing, New York.

FOR RESPONDENT:                          Tony West, Assistant Attorney General; Mary Jane
                                         Candaux, Assistant Director; Laura M. L. Maroldy,
                                         Attorney, Office of Immigration Litigation, United States
                                         Department of Justice, Washington, D.C.


           *
        Senior Circuit Judge Richard D. Cudahy of the United States Court of Appeals for
the Seventh Circuit, sitting by designation.
       UPON DUE CONSIDERATION of this petition for review of a Board of Immigration

Appeals (“BIA”) decision, it is hereby ORDERED, ADJUDGED, AND DECREED, that the

petition for review is DENIED.

       Petitioner Guang Ming Li, a native and citizen of the People’s Republic of China,

seeks review of the May 6, 2009 order of the BIA denying his motion to reopen. See In re

Guang Ming Li, No. A073 189 004 (B.I.A. May 6, 2009). We assume the parties’ familiarity

with the underlying facts and procedural history of the case.

       We review the BIA’s denial of a motion to reopen an immigration proceeding for

abuse of discretion, see Ali v. Gonzales, 448 F.3d 515, 517 (2d Cir. 2006), and identify none

in its denial of Li’s motion. In general, a motion to reopen must be filed no later than 90 days

after the date on which the final administrative decision was rendered in the proceedings

sought to be reopened, and only one such motion may be filed. See 8 C.F.R. § 1003.2(c)(2).

There is no dispute that Li’s second motion to reopen, filed in March 2009, was numerically

barred and untimely in light of the BIA’s issuance of a final order of removal in February

2003. See id. Li argues that his marriage, the birth of his son, and the I-730 petition for

classification as a derivative asylee filed on his behalf provided a basis to reopen the

proceedings pursuant to an exception applicable when conditions have changed in the

country of nationality. See 8 C.F.R. § 1003.2(c)(3)(ii). The argument is without merit, as

changes in an alien’s personal circumstances, such as those alleged by Li, are not “changed

circumstances arising in the country of nationality” as required under § 1003.2(c)(3)(ii). See

                                               2
Wei Guang Wang v. BIA, 437 F.3d 270, 273-74 (2d Cir. 2006).

       Because the BIA did not abuse its discretion in concluding that Li failed to

demonstrate that he qualified for an exception to the time and number limitations under 8

C.F.R. § 1003.2(c)(3), its denial of Li’s motion to reopen was not in error.

       We have considered all of Li’s remaining arguments on appeal and conclude that they

are without merit. For the foregoing reasons, the petition for review is DENIED. As we

have completed our review, any stay of removal that the court previously granted in this

petition is VACATED, and any pending motion for a stay of removal in this petition is

DISMISSED as moot.

                                          FOR THE COURT:
                                          CATHERINE O’HAGAN WOLFE, Clerk




                                             3